lee, elmer edward v. state                                          






                     NO. 12-04-00280-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


TACOREY GILLIAM,                                       §     APPEAL FROM THE 
APPELLANT

V.                                                                         §     COUNTY COURT AT LAW NO. 2 OF

THE STATE OF TEXAS,
APPELLEE                                                        §     SMITH COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            Appellant was convicted of unlawfully carrying a weapon, and sentence was imposed on
August 11, 2004.  Notice of appeal was filed on the same date.  On September 9, 2004, this Court
notified Appellant that a docketing statement must be filed in this proceeding within ten days. No
docketing statement was received in response to the Court’s notice, and on September 24, 2004,
Appellant was again notified that a docketing statement must be filed.  Appellant was further notified
that unless the docketing statement was filed no later than October 11, 2004, this appeal would be
referred to the trial court to determine the cause of the delay and to take any action necessary to
ensure prompt filing of the docketing statement.   
            On October 22, 2004, having receiving no response from Appellant, this cause was remanded
to the trial court with instructions to (1) immediately conduct a hearing to determine the cause of
Appellant’s failure to file the docketing statement and whether the appointed counsel has abandoned
the appeal; (2) take necessary action to insure the prompt filing of the docketing statement with this
Court; (3) make appropriate findings and recommendations; and (4) prepare a record of the
proceedings.
 
            In accordance with the Court’s order, the trial court conducted a hearing on November 5,
2004.  The transcript of the hearing and the findings of fact and conclusions of law made by the trial
court based on the evidence at the hearing have been filed with the clerk of this court.  Appellant was
present and stated that he longer wished to pursue the appeal.  The trial court made a finding that
Appellant does not wish to continue this appeal and recommended that this appeal be dismissed. 
Accordingly, this appeal is dismissed.
Opinion delivered November 24, 2004.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.















(DO NOT PUBLISH)